Name: Directive 2000/84/EC of the European Parliament and of the Council of 19 January 2001 on summer-time arrangements
 Type: Directive
 Subject Matter: communications;  transport policy;  industrial structures and policy;  European Union law;  energy policy;  European construction
 Date Published: 2001-02-02

 Avis juridique important|32000L0084Directive 2000/84/EC of the European Parliament and of the Council of 19 January 2001 on summer-time arrangements Official Journal L 031 , 02/02/2001 P. 0021 - 0022Directive 2000/84/EC of the European Parliament and of the Councilof 19 January 2001on summer-time arrangementsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The eighth Directive, 97/44/EC, of the European Parliament and of the Council of 22 July 1997 on summer-time arrangements(4) introduced a common date and time in all Member States, for the beginning and end of summer time in 1998, 1999, 2000 and 2001.(2) Given that the Member States apply summer-time arrangements, it is important for the functioning of the internal market that a common date and time for the beginning and end of the summer-time period be fixed throughout the Community.(3) Since the summer-time period considered most appropriate by the Member States runs from the end of March to the end of October, it is appropriate that that period therefore be maintained.(4) The proper functioning of certain sectors, not only transport and communications, but also other sectors of industry, requires stable, long-term planning. Provisions concerning summer time should therefore be laid down for an unspecified period. Article 4 of Directive 97/44/EC provides, in that respect, that the European Parliament and the Council are to adopt, by 1 January 2001, the arrangements to apply from 2002 onwards.(5) For reasons of clarity and accuracy of information, a timetable for the implementation of the summer-time period for the following five years should be published every five years.(6) Implementation of this Directive should, moreover, be monitored by means of a report, to be presented by the Commission to the European Parliament, the Council and the Economic and Social Committee, on the impact of these provisions in all of the areas concerned. That report should be based on the information made available to the Commission by the Member States in sufficient time to enable the report to be presented at the specified time.(7) Given that the complete harmonisation of the timetable for the summer-time period with a view to facilitating transport and communications cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may take measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. This Directive does not go beyond what is necessary to achieve those objectives.(8) For geographical reasons, the common summer-time arrangements should not apply to the overseas territories of the Member States,HAVE ADOPTED THIS DIRECTIVE:Article 1For the purposes of this Directive "summer-time period" shall mean the period of the year during which clocks are put forward by 60 minutes compared with the rest of the year.Article 2From 2002 onwards, the summer-time period shall begin, in every Member State, at 1.00 a.m., Greenwich Mean Time, on the last Sunday in March.Article 3From 2002 onwards, the summer-time period shall end, in every Member State, at 1.00 a.m., Greenwich Mean Time, on the last Sunday in October.Article 4The Commission shall publish a communication in the Official Journal of the European Communities(5), for the first time on the occasion of the publication of this Directive, and every five years thereafter, containing the timetable showing the dates on which the summer-time period will begin and end for the following five years.Article 5The Commission shall report to the European Parliament, the Council and the Economic and Social Committee on the impact of the provisions of this Directive on the sectors concerned by 31 December 2007 at the latest.That report shall be drawn up on the basis of the information made available to the Commission by each Member State by 30 April 2007 at the latest.The Commission shall, if necessary and following the conclusions of the report, make appropriate proposals.Article 6This Directive shall not apply to the overseas territories of the Member States.Article 7Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2001 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 8This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 9This Directive is addressed to the Member States.Done at Brussels, 19 January 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentB. Ringholm(1) OJ C 337, 28.11.2000, p. 136.(2) Opinion delivered on 29 November 2000 (not yet published in the Official Journal).(3) Opinion of the European Parliament of 12 December 2000 (not yet published in the Official Journal) and Council Decision of 20 December 2000.(4) OJ L 206, 1.8.1997, p. 62.(5) OJ C 35, 2.2.2001.